Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/13/2019. It is noted, however, that applicant has not filed a certified copy of the 201911283916.1 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " fine slime" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a driving area" in line 3, line 6 recites the driving zone, these are interpreted to be the same.  There is insufficient antecedent basis for the driving zone.
Claim 8 recites the limitation "the central grooved body".  Claim 8 depends from claim 1, there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "a driving drive," claim 9, which depends on claim 8 recites the arc drive, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the arc drive, is assumed to be the same as a driving drive.
Claim 9 recites the limitation "the central feed tube".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the central feed pipe".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected as they are dependent on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,319,215. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claim 1, ‘215 teaches a rake free thickening device with a central tank, feed assembly, diversion assembly, a guide assembly (providing a driving zone), a bubbles deforming zone, a coal collection assembly, and a diversion sedimentation zone. 
With respect to instant claim 2, ‘215 teaches an annular sedimentation screen, magnetic shower, annular groove, underflow discharge ports, inclined/sloping plates, and overflow discharge.
With respect to instant claim 3, ‘215 teaches second spoiler baffles.
With respect to instant claim 4, ‘215 teaches a second magnetic concentration tube, magnetic powder feeding, and ejection tube.
With respect to instant claim 5, ‘215 teaches a feed assembly with reducing pipes and treatment agent ejectors.

Claims 1, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,994,228. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to instant claim 1, claim 1 ‘228 teaches a rake free thickening device with a central tank, feed assembly, diversion and settlement area, a guide assembly (providing a driving zone), a coal collection assembly, a bubbles deforming area, and a diversion sedimentation area.
With respect to instant claim 5, claim 5 of ‘228 teaches a feed pipe with ejectors and a reducing tube.
With respect to instant claim 10, claim 5 of ‘228 teaches a hammering defoamer. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (CN209161545U).
With respect to claim 1, Han teaches coal preparation and washing using magnetic tail floatation  with sedimentation and coal slime filtration and recovery, where medicament is mixed with slurry (Background, Fig. 1, a rake-free thickening device), the use of a driving truss and pump to defoam the surface (Utility Model Content, Fig. 1, a driving area and a defoaming zone), an inlet extends into a concentration tank (Fig. 1, Utility Model Content, a feed assembly), the driving truss and pump located in the concentration tank providing a diversion assembly with a central tank, the concentration tank is connected with an overflow trough 9 and pipe 10 (a clean coal collection assembly), overflow nozzle 11 evenly distributes water in the overflow pipe 10, (a clean coal collection assembly includes a driving area); overflow tank 10 providing a diversion and settlement area set on the outer side wall of the central tank. The following limitations are intended use of an apparatus claim and are given no patentable weight: slime water passes through the feed assembly and flows with a medicament from an upper part of the central tank to a middle of the central tank, and then diffuses around; bubbles carry the fine slime up after reacting; the driving zone drives the dispersed bubbles to a defoaming zone located in the middle of the central tank; the slime water in the central tank flows through the central tank after defoaming; with the continuously filling of slime water, the slime water above the central tank overflows the central tank to the clean coal collection assembly within the diversion and settlement area. 

Allowable Subject Matter
No claims can be indicated as allowable until the rejections above are properly overcome. However, as best understood, 2-10 appear to be free from the prior art.
The closest prior art with respect to claims 2-5 is represented by Cai (CN105944407) which teaches annular channels, Lu (CN203954760), Lu teaches a diversion assembly; Zhang (CN108792036A), which teaches a bulbous injector; Jaing (CN102824955A) teaches a magnetic sprayer. The combination of features taken together in an apparatus comprising an annular diversion sedimentation screen and a concentrated magnetic shower; including an annular groove spirally arranged around a central groove body; a plurality of second underflow discharge ports are provided on a lower bottom plate of the annular groove; a plurality of second sloping plate guide discharge pipe are provided below the plurality of second underflow discharge ports; outlets of the second sloping plate guide discharge pipe converge to the second underflow discharge pipe are not disclosed or made obvious over the prior art.
The closest prior art with respect to claims 6-8 is represented by Han. Han teaches the thickener of claim 1. Cho (JP 5717391 B2) and Toshibumi (JP 2007216113 A) teach defoaming wastewater with bubbles generated at the top of a wastewater tank and a defoaming blades attached to a rotating shaft and drive unit (background), Toshibumi teaches the apparatus comprises curved fins and plates, however prior art alone or in combination fails to teach a dispersion deflector, a bubble inducing plate arranged above the dispersion deflector, or a jet driven plate.
The closest prior art with respect to claims 9 and 10 is represented by Cai (CN105944407A), and Jaing (CN102824955A). Cai teaches a rake free thickener for clarification of coal slurry water (title, [0002]) with a thickener body 10, separated into modules including a feed line, drive agitation mechanism, swirling annular passage, overflow weir, and underflow discharge system ([0040]). Jaing teaches a method for using refined magnetic separator tailings for flotation water spraying foam removal and a flotation defoaming method (title and [0013]) using a spray method ([0015]), with an arc-shaped sieve and vibrating screen ([0019)).
The prior art, alone or in combination, does not teach or fairly suggest the full scope of the instant invention lacking a hammering unit, with a defoaming plate hinged to a hammering rod hinged to a supporting unit, or a driving unit fixed to a settling screen and the supporting unit and connected to the hammer rod. There is no guidance in the prior art that would lead one of ordinary skill in the art to arrive at the claimed invention.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777